DETAILED ACTION – ALLOWANCEChehaw, Georgia 31763

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on Jan. 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/865,064 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections
The rejections of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Washko (US 2017/0255758; published: Sept. 7, 2018; in IDS dated 12/12/19), in view of Maurer (The Blood Code: HOMA-IR; published: Sept. 20, 2016; of record), Heath et al. (US 2014/0227371; published: Aug. 14, 2014; in IDS dated 12/12/19), Gao (CN 104138469; published: Nov. 12, 2014; in IDS dated 12/12/19) and Gougoutas et al. (US 2007/0238770; published: Oct. 11, 2007; in IDS dated 12/12/19) are hereby withdrawn in view of the claim amendments filed on Jan. 15, 2021.
	The provisional rejection of claims 1-4 as being unpatentable over claims 1-20 of copending Application No. 16/865,064 is hereby withdrawn in view of the Terminal Disclaimer filed on Jan. 15, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Washko (US 2017/0255758; of record), teach an app that monitors various types of patient reactions and responses whether they are quantitative or qualitative, wherein the monitoring comprises any type of chemical or biological response arising in the art, including methods to monitor bodily fluids or blood chemistry. Washko teaches an embodiment wherein the patient visits a lab for a blood test and the results of the blood test may be sent to the patient’s app, wherein the app may adjust the patient’s dose based on those results. Washko et al. do not teach administering a supplement consisting of lysine, zinc and vitamin C to a user.  And although, other prior art of the record teach administering a composition comprising the claimed ingredients to a user to improve beta cell function, there is no reason to exclude other ingredients and therefore suggest a supplement consisting of only lysine, zinc and vitamin C.
The prior art is free of any teaching or suggestion of a method of improving beta cell funciton wherein the administration step requires “administering a supplement consisting of lysine, zinc and vitamin C to a user”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617